Citation Nr: 0402785	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for right wrist 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
left wrist disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983.  This case comes before the Board of Veterans Appeals 
(the Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO).  

For the reasons expressed immediately below, the Board finds 
that a remand of this case is necessary.  This appeal is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.  

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, the August 2002 VA letter to the veteran that 
discussed the requirements of the VCAA only refers to cases 
involving increased ratings and does not discuss cases 
involving service connection.  Consequently, there is no 
notice to the veteran of the division of responsibilities 
between her and VA in obtaining evidence relevant to her 
claim for service connection for right wrist disability.  Id.  
It would potentially be prejudicial to the veteran if the 
Board were to proceed with a decision on the service 
connection claim at this time.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

The Board also notes that while there is a September 2002 VA 
examination report file in which it is reported that the 
veteran's right wrist disability is likely related to 
service, the examiner notes that the claims file was not 
reviewed prior to the nexus opinion.  Consequently, it 
appears that the nexus opinion is based on the subjective 
medical history provided by the veteran, including that she 
fractured both of her wrists in service.  The Board finds 
that a nexus opinion needs to be obtained that includes a 
review of the claims file.

With respect to the increased rating issue on appeal, the 
Board notes that the February 2003 Statement of the Case does 
not include consideration of how functional impairment 
affects the evaluation of her left wrist disability, as 
discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, it is unclear whether the left hand pain and 
lack of endurance noted in the September 2002 VA examination 
report was due to the veteran's service-connected left wrist.

Finally, there may be some outpatient treatment records that 
have not be added to the claims file, since the veteran 
reported during her VA examination in September 2000, that 
her left wrist had been treated at the VA Medical Center in 
Madison, Wisconsin in 2000.

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA and 
private, for all health care providers who 
may possess additional records pertinent to 
either of her claims, to include all VA 
treatment from 2000 to the present.  Then, 
with any necessary authorization from the 
veteran, VA should attempt to obtain copies 
of all treatment records identified by the 
veteran which have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform the veteran and her 
representative of this and request them to 
provide copies of the outstanding medical 
records.

3.  The veteran's claims file, including a 
copy of this Remand, should be made available 
to and reviewed by the VA orthopedic examiner 
who evaluated the veteran in September 2002, 
if the examiner is available.  After review 
of the claims file, the examiner must provide 
an Addendum to the September 2002 examination 
that provides a nexus opinion, with 
supporting rationale, on whether any 
diagnosed right wrist disorder was caused or 
aggravated by service or a service-connected 
disability.  The examiner must also comment 
on whether the left hand pain and lack of 
endurance noted in the September 2002 VA 
examination report was due to the veteran's 
service-connected left wrist and, if not, 
whether there was any objective evidence of 
pain or any functional loss due to the left 
wrist.  A complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

4.  If the VA examiner who evaluated the 
veteran in September 2002 is unavailable, a 
new examination of the veteran should be 
conducted by a different examiner with 
appropriate expertise to determine the 
etiology of the veteran's right wrist 
disability and the severity of her service-
connected left wrist disability.  The VA 
claims folder, including a copy of this 
Remand, must be made available to, and 
reviewed by, the new examiner.  Any necessary 
tests or studies, such as x-rays, should be 
conducted, and all findings should be 
reported in detail.  The examiner must 
describe all symptomatology due to the 
veteran's service-connected left wrist 
disability.  In reporting the results of 
range of motion testing of the left wrist, 
the examiner must identify any objective 
evidence of pain and any functional loss 
associated with pain.  The examiner must 
provide an opinion on the impact of the 
service-connected left wrist disability on 
the veteran's ability to work.  The examiner 
must also discuss whether any diagnosed right 
wrist disability was caused or aggravated by 
service or a service-connected disability.  
The rationale for each opinion expressed 
should also be provided.  The report prepared 
should be typed.

5.  The RO should then readjudicate the 
veteran's claims for service connection for 
right wrist disability and for a compensable 
rating for service-connected left wrist 
disability, taking into consideration any and 
all evidence which has been added to the 
record since its last adjudicative action.  
If any benefit sought on appeal remains 
denied, the veteran and her representative 
should be provided a Supplemental Statement 
of the Case, which should include a 
discussion of how functional impairment 
affects the evaluation for left wrist 
disability, and given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



